Citation Nr: 9923990	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for optic 
atrophy and pernicious anemia, claimed as secondary to 
exposure to Agent Orange or other herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a March 1994 decision, the RO denied entitlement 
to service connection for optic atrophy and pernicious 
anemia, including as secondary to exposure to Agent Orange or 
other herbicides.  In a March 1997 decision, the RO denied 
entitlement to service connection for peripheral neuropathy.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
optic atrophy and pernicious anemia, claimed as secondary to 
exposure to Agent Orange or other herbicides, was denied by 
the Board in a December 1980 decision.  The reason for the 
Board's denial was that no competent evidence of record 
indicated that the veteran's optic atrophy and pernicious 
anemia were incurred in or related to service, including to 
exposure to Agent Orange or other herbicides. 

2.  The veteran requested to reopen his claim for service 
connection for optic atrophy and pernicious anemia, secondary 
to Agent Orange exposure, in April 1990.  

3.  The evidence added to the record subsequent to the 
December 1980 Board decision consists of copies of private 
medical records; a transcript of a personal hearing before a 
local hearing officer at the RO; and lay statements by the 
veteran.

4.  No competent evidence has been received since the 
December 1980 Board decision indicating that the veteran's 
current optic atrophy and pernicious anemia was incurred in 
or is related to service, including to exposure to Agent 
Orange or other herbicides.

5.  No medical evidence shows that the veteran currently has 
peripheral neuropathy.

6.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for peripheral 
neuropathy is plausible.


CONCLUSIONS OF LAW

1.  The December 1980 Board decision denying the veteran's 
claim seeking entitlement to service connection for optic 
atrophy and pernicious anemia, including as due to exposure 
to Agent Orange or other herbicides, is final.  38 U.S.C.A. 
§ 7104  (West 1991); 38 C.F.R. § 20.1100  (1998).

2.  Evidence received since the December 1980 Board decision 
is not new and material, and, thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)  (1998).

3.  The veteran has not presented a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Optic atrophy and pernicious anemia

a.  Background

In this case, the record shows that the Board rendered a 
decision pertaining to the issue of service connection for 
optic atrophy and pernicious anemia in December 1980, denying 
the veteran's claim.  In that decision, the Board held that 
the record did not indicate that the veteran's optic atrophy 
and pernicious anemia were incurred in or related to service, 
including to exposure to Agent Orange or other herbicides.  
The December 1980 decision is a final decision.  38 C.F.R. 
§ 20.1100  (1998).

In April 1990, the veteran sought to reopen his claim for 
service connection for optic atrophy and pernicious anemia.  
The RO, in a March 1994 decision, denied the veteran's claim.  
It is noteworthy that the RO informed the veteran that his 
claim had previously been denied, but also indicated that 
service connection was not warranted because there was no 
relationship between his current conditions and service.  The 
RO's decision did not address the issue of new and material 
evidence.  From this decision, the Board must assume that the 
RO reopened the veteran's claim.  This assumption is further 
supported by the RO's June 1994 Statement of the Case, in 
which it classified the nature of the appeal as entitlement 
to service connection.  During the pendency of this appeal, 
however, the RO rendered several other rating decisions, in 
which it classified the issue as one involving new and 
material evidence to reopen a claim.  The veteran was 
provided the pertinent laws and regulations concerning 
reopening a claim with new and material evidence in an August 
1997 Statement of the Case.

The RO's initial apparent reopening of the veteran's claim, 
while noteworthy, is of no significance to the Board.  When a 
claim has previously been denied by the Board, it alone must 
make the initial determination as to whether or not new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C. § 7104  (1999); Barnett v. Brown, 83 F.3d 1380  
(Fed. Cir. 1996) (the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the VA regional 
office (RO) may have determined in this regard is 
irrelevant).  Here, the Board finds that the issue is 
properly characterized as whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for optic atrophy and pernicious anemia, 
claimed as due to exposure to Agent Orange or other 
herbicides.

The veteran is not prejudiced by the RO's initial 
characterization of this case because he was provided the 
pertinent laws and regulations regarding new and material 
evidence and, therefore, had sufficient notice of the need to 
address those issues in his submissions, arguments, and 
testimony on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In any event, by apparently and initially reopening 
the veteran's claim, the RO must have first found in the 
veteran's favor in regard to the preliminary matter of 
whether or not new and material evidence had been submitted.
b.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110,  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Caluza v. Brown, 7 Vet. App. 
498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93  (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

c.  Evidence

i.  Previously-considered evidence

The evidence of record before the Board at the time of its 
December 1980 decision consisted of service, VA, and private 
medical records.  The veteran also submitted several lay 
statements and testified at a hearing before a Member of the 
Board in Washington, D.C.

Service medical records show that the veteran had refractive 
error of the eyes at the time of his entrance into service, 
according to a December 1966 induction medical examination 
report.  A June 1967 ophthalmologic consultation record 
indicates that he had hyperopia of insignificant degree and 
that no treatment was required.  No treatment for or 
diagnosis of optic atrophy or pernicious anemia is shown in 
the service medical records.  The veteran's March 1969 
separation medical report is negative for any physical 
defects.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His main 
occupational specialty was a decontamination specialist.

No medical evidence is dated from the time of the veteran's 
separation from service in 1969 until 1976.

A May 1976 private medical record indicates that the veteran 
had complaints of decreased vision in the left eye of 1 month 
duration.  Impression was decreased visual acuity, left.

A December 1976 private physician's letter indicates that the 
veteran was extremely ataxic with optic atrophy.  Impression 
was that his condition had more features of peripheral 
neuropathy due to exogenous intoxication, than multiple 
sclerosis.

A December 1976 private admission record shows that the 
veteran was seen with complaints of blurred vision since 
about March 1976.  Physical examination revealed bilateral 
optic atrophy.  The veteran had other neurological complaints 
with respect to his arms and legs.  Impression was to rule 
out multiple sclerosis, collagen vascular disease, pernicious 
anemia, heavy metal or other toxic encephalopathy, and 
lesion.  After laboratory testing, final diagnosis was 
pernicious anemia with subacute combining degeneration.  A 
January 1977 private medical record reiterates this 
diagnosis.

An August 1977 private physician's letter indicates that the 
veteran was seen in May 1976 for paracentral scotoma of the 
eyes.  It was felt that the condition was possibly tobacco-
alcohol amblyopia or multiple sclerosis.  Treatment consisted 
of Dilantin and Vitamin B complex preparations.  The letter 
indicates that the veteran was diagnosed with pernicious 
anemia.

A February 1978 VA ophthalmological examination report 
reflects that the veteran's pernicious anemia had improved, 
but that his vision had not.  Impression was optic atrophy, 
temporal bilateral.  A neurological examination report 
reflects that his vision problems started in early 1976.  
Neurologic examination revealed sluggish pupil reaction to 
light, sluggish deep tendon reflexes, and difficulty with 
walking and balance.  The examiner supported the diagnosis of 
pernicious anemia.

The veteran testified at a personal hearing before members of 
the Board in Washington, D.C. in November 1979.  During the 
hearing, he stated that he sprayed Agent Orange and other 
defoliants while in service in Vietnam.  He indicated that he 
was hospitalized for pernicious anemia in 1976.  He indicated 
that his treating physician told him that there was a good 
probability that his condition was the result of Agent Orange 
exposure.  He testified that he first noticed vision problems 
in 1975.

A May 1980 VA Agent Orange questionnaire and examination 
report indicates that, according to the veteran, he was 
exposed to Agent Orange during service in 1968 and 1969, and 
began having decreased vision and other neurological problems 
in 1975.  The examination report reflects that he used to 
drink a fifth of whiskey on the weekends.  After physical 
examination, impression was bilateral optic atrophy, severe, 
secondary to alcohol-tobacco amblyopia, by history, and 
pernicious anemia, by history.

A June 1980 private medical record reflects that the veteran 
had optic neuritis, alternatively diagnosed as tobacco-
alcohol amblyopia or pernicious anemia.

Another June 1980 private medical record indicates that the 
veteran only had light perception in each eye.

ii.  Newly-submitted evidence

The evidence added to the claims file since the December 1980 
Board decision consists of additional private medical records 
and lay statements by the veteran, including testimony at a 
personal hearing before a local hearing officer at the RO.

The private medical records are dated from July 1976 to June 
1998.  They show that the veteran was treated on a regular 
basis during this time period for his optic atrophy and 
pernicious anemia, as well as other, unrelated physical 
problems.

A June 1998 personal hearing transcript shows that the 
veteran testified that his optic nerve problems began in 
approximately 1974, and that he had no problems with his eyes 
during active duty.  He stated that a physician told him that 
his eye problems could be related to Agent Orange exposure.

In a December 1998 Statement in Support of Claim, VA Form 21-
4138, the veteran indicated that he had no new evidence to 
submit.

d.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for optic atrophy and pernicious anemia, 
claimed as due to exposure to Agent Orange or other 
herbicides, was finally denied by the Board in December 1980.  
The Board may reopen and reconsider that claim only if the 
veteran presents new and material evidence.  38 C.F.R. 
§ 3.156(a)  (1998); 38 U.S.C.A. § 5108  (West 1991); Barnett 
v. Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the evidence of record submitted after the Board's December 
1980 decision, namely the private medical records and 
personal hearing testimony, is "new" in that it was not 
before the Board at the time of its December 1980 denial.  
However, the "new" evidence must also be "material" to 
satisfy the Manio test.  As stated above, this requires a 
determination as to whether the additional evidence is 
relevant to and probative of the "issue at hand."  Evans, 9 
Vet. App. at 283; Hodge, supra.  A determination of what is 
the "issue at hand" in a case depends on the basis for the 
last prior final denial of the claim.  The decision in 
December 1980 is the last final denial.  The Board denied the 
veteran's claim because it found no evidence that his current 
optic atrophy or pernicious anemia were incurred in or 
related to service, including to exposure to Agent Orange or 
other herbicides.  Thus, in the present matter, the 
additional evidence will be considered "material," if it 
shows inservice incurrence of optic atrophy or pernicious 
anemia, or inservice exposure to Agent Orange or other 
herbicides and a causal relationship between such exposure 
and the optic atrophy or pernicious anemia.  See 38 C.F.R. §§ 
3.303  (1998).  (The Board notes that certain diseases allow 
for a presumption of exposure to Agent Orange or other 
herbicides and of service connection for such diseases.  See 
38 C.F.R. §§  3.307, 3.309  (1998).  However, optic atrophy 
and pernicious anemia are not included in the list of 
presumptive diseases.).
 
After having carefully reviewed the additional evidence, the 
Board finds that the newly-submitted evidence is not material 
to the "issue at hand."  Specifically, none of the 
additional medical evidence shows inservice incurrence of 
optic atrophy or pernicious anemia.  The additional evidence 
merely shows contemporaneous treatment for these conditions 
from 1976 to 1998.  None indicate any relationship between 
these disorders and the veteran's service.  Even the 
veteran's own hearing testimony indicates that he first began 
having problems with his eyes and with anemia on or about 
1975; he specifically testified that he had no such problems 
during active duty.  He did testify that a physician stated 
that his optic atrophy and pernicious anemia could possibly 
be related to Agent Orange exposure during service.  The 
claims file contains no such opinion from a physician.  Even 
if the Board presumes that the veteran was exposed to Agent 
Orange during service, his statements as to what a physician 
said are not competent evidence of a relationship between his 
current disabilities and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although the claims file contains 
numerous medical records from numerous treating physicians 
over a period of more than 20 years, none make any mention of 
a relationship between the veteran's optic atrophy and 
pernicious anemia and Agent Orange exposure.  None even 
mention Agent Orange.

Overall, no evidence submitted since the December 1980 Board 
decision indicates that the veteran incurred optic atrophy or 
pernicious anemia during service or that these medical 
conditions are related to service, including to exposure to 
Agent Orange or other herbicides.  Ultimately, when viewed in 
the context of all of the evidence of record, the additional 
evidence is not "material."  None of it pertains to the 
reason behind the prior final denial (i.e. the "issue at 
hand").  Smith v. Derwinski, 1 Vet. App. 178 (1991); see Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Villalobos v. Principi, 
3 Vet. App. 450, 452 (1992).  As a result, it is not "new 
and material evidence."

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance, Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998), thereby amending the 
new and material evidence analysis.  The Board also notes 
that the RO used the "reasonable possibility" language in 
its recent rating decisions.  Therefore, the Board must 
consider whether the veteran has been prejudiced by this 
decision, supra.  38 U.S.C.A. § 7621(b)  (West 1991); see 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board finds no prejudice.  Specifically, the Board finds that 
the RO did not rely on the "reasonable possibility" test in 
its denial.  Its rating decisions show that it found the 
additional evidence "merely cumulative."  In other words, 
it concluded that the additional evidence was not even 
"new."  No determination of "materiality" was conducted, 
nor was necessary.  Therefore, the recent case law amending 
the materiality analysis would have no effect on the RO's 
decision.  The law does not require a useless act.  There is 
no prejudicial error if it is clear that a claim would have 
been unsuccessful irrespective of the error.  Winters v. 
West, 12 Vet. App. 203, 207  (1999).

It is noteworthy that, even though evidence is not found to 
be new and material, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted to reopen a VA benefits claim through the 
presentment of new and material evidence.  Graves v. Brown, 9 
Vet. App. 172 (1996) (per curiam), citing Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under section 5103(a) in its statement of the case 
and supplemental statement of the case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.  In fact, the veteran most recently 
indicated that he had no new evidence to submit.

In light of the above, the Board must deny the veteran's 
claim.

II.  Peripheral neuropathy

a.  Background
The veteran is seeking entitlement to service connection for 
peripheral neuropathy.  His claim was denied by the RO in a 
March 1997 rating decision.  The veteran properly appealed 
that decision.
As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.


b.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of peripheral neuropathy.  Both the veteran's 
December 1966 induction medical examination report and March 
1969 separation medical report indicate that his neurologic 
status was normal.

Subsequent to service, private medical records first show 
that the veteran complained of numbness, weakness, and 
tingling in his hands and legs in 1976.  Diagnosis was 
pernicious anemia.  Treatment included Vitamin B complex 
preparations.

A December 1976 private medical record indicates an 
impression of peripheral neuropathy produced by exogenous 
intoxication.

Private and VA medical records show recurrent diagnosis of 
and treatment for pernicious anemia from 1976 to the present.

During the veteran's June 1998 personal hearing, he testified 
that he had never undergone a peripheral neuropathy test.  He 
stated that his physician indicated that his symptoms were 
that of severe anemia.

c.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds no competent evidence 
that the veteran currently has peripheral neuropathy.  
Although the record contains numerous recent medical records, 
none make any mention of peripheral neuropathy.  The only 
record that mentions peripheral neuropathy is a December 1976 
private physician's report.  However, even that report does 
not provide a definitive diagnosis.  In any event, that 
record is more than 20 years old and, thus, is not probative 
evidence of a current disability.  All of the more recent 
medical evidence concludes that the veteran's symptoms are 
the result of pernicious anemia.  See, supra.  Even the 
veteran testified that he has never had a peripheral 
neuropathy test and that his physician told him that his 
symptoms were that of anemia.

In light of the above, the Board must find his claim for 
entitlement to service connection for peripheral neuropathy 
not well grounded.

Even if there was evidence of current peripheral neuropathy, 
the veteran must also submit some evidence that that 
condition was incurred in or is related to service before the 
Board would find his claim well grounded.  Caluza, 7 Vet. 
App. at 506.

Overall, the Board is sympathetic to the veteran's claim that 
he currently has peripheral neuropathy; however, the Board 
cannot well-ground the veteran's claim and decide it on the 
merits without the existence of competent evidence suggesting 
that he currently has this disability.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim 
must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

Because new and material evidence has not been received to 
reopen a claim of entitlement to service connection for optic 
atrophy and pernicious anemia, including as due to exposure 
to Agent Orange or other herbicides, the benefit sought on 
appeal is denied.

The claim of entitlement to service connection for peripheral 
neuropathy is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

